It is not of decisive importance under the evidence whether under applicable statutory regulations the driver of the defendants' car had the right of way over the plaintiff's vehicle, to enter the area of the intersection ahead of the latter. It seems clear under the obtaining circumstances and conditions that the assertion of it and the manner in which it was exercised, was negligent.
It is found that plaintiff was free from negligence proximately contributing causally to the production of the collision.
The injuries proven, however, are comparatively slight in character, their consequences and effects. The affected plaintiff was in a dazed condition immediately following the accident and suffered as a result of it contusions of the right shoulder and of his back between the shoulder blades. At the most he was confined to his bed for a period of between two and three days and this, there is reason to believe, more from precaution than from reasons of disablement. Up and around following this, he remained within doors pursuant to his attending physician's directions for "about a week." Any disability which ensued from the collision was gone in a week following the accident.
There is evidence of pain and physical discomfort arising from the shoulder and back, but it is lacking in detail of its duration, intensity and effect upon the plaintiff. The only expenditures for medical care total $85. It is found that the plaintiff is entitled to recover for his personal injuries and their consequences, the sum of $350, and for the damage to his car, the sum of $139.20 with interest from August 27, 1939 to November 12, 1940 (viz., $9.40), or a total of $148.60.
   Judgment may enter for the plaintiff against both defendants in the sum of $498.60.